[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON APPLICATION TOMODIFY AND CONFIRM ARBITRATION AWARD
In this underinsured motorist arbitration case, the applicant moves to modify the award of the arbitrators. In determining the amount of the award, the arbitrators deducted the value of the applicant's Social Security Disability payments. The applicant claims that the statute, Reg. Conn. St. Ag. Sec. 38a-334-6 (d), authorizing insurance carriers to limit awards to amounts which exclude the value of disability benefits was not intended to apply to exclude the value of Social Security Disability payments. The respondent relies on the plain language of the regulation and its corresponding language in the insurance contract to urge the court to confirm the award of the arbitrators. CT Page 154
The regulation states, in pertinent part:
         . . . the policy may provide for the reduction of limits to the extent that damages have been . . . paid or are payable under any workers' compensation or disability benefits law . . . .
Reg. Conn. St. Ag. Sec. 38a-334-6(d).
The contract states, in pertinent part:
         Any amount payable under this coverage shall be reduced by . . . [a]ll sums paid or payable under any workers compensation, disability or similar law . . . .
The issue is whether the applicant's Social Security Disability Benefits, the value of which the parties have stipulated is $132,664, is an amount paid or payable under a disability benefits law. Contrary to the position of the plaintiff, the court finds the regulation and the contract language to be unambiguous as a matter of law. Social Security Disability Benefits are sums payable under a disability benefits law. Thus, the court need not look to the decisions of courts in sister states in which the wording of insurance law is different. Contra, Vitti v. Allstate Insurance Company, 19 CONN. L. RPTR. 321, 1997 WL 176313 (Conn.Super.) (Appeal pending, SC 15734).
The decision of the arbitrators to reduce the award by the value of the SSD Benefits did not contravene applicable law. The Plaintiff's application to modify the award is denied, and the decision of the arbitrators is confirmed.
PITTMAN, J.